TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2018



                                      NO. 03-17-00664-CV


                  Acme Iron & Metal Company, a d/b/a of Txalloy, Inc.; and
                         Mayfield Paper Company, Inc., Appellants

                                                 v.

                         Republic Waste Services of Texas, Ltd.,
            sometimes d/b/a Trashaway Services and Duncan Disposal, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on August 24, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.